DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims and specification submitted on 08/31/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 08/31/2021.
In the reply, the applicant amended claims 1, 4-5, and 8 as well as cancelled claims 2-3.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an elastic band” of claim 1, line 14.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites the limitation “wherein the proximal portion has a distal and a proximal plurality of circumferential dispersal ports” in lines 4-5. This limitation is not described in the specification, nor is this limitation currently illustrated in the associated drawings. For instance, Page 5, lines 18-20 of the specification state, “the distal end of the primary lubricant conduit 12 or 56 may provide dispersal ports 28 or 52, respectively.” For examination purposes, Examiner is interpreting the limitation, “wherein the proximal portion has a distal and a proximal plurality of circumferential dispersal ports” to mean the following, “wherein the distal portion has a distal and a proximal plurality of circumferential dispersal ports” in order to provide an interpretation of claim 1 which is consistent with the specification and drawings. 
Claims 4-8 are similarly rejected by virtue of their dependency on claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Datsgeer (US 4,596,554) in view of LePivert (US 2008/0300571) and Dean (US 4,808,156).
Dastgeer discloses a dual-tube removal device (“evacuator 10” of Fig. 1-11) for relieving obstipation (see Col. 1, lines 35-38), comprising: an elongated lubricant conduit (“tubule 30” of Fig. 2) having a distal portion (see Fig.2 and see Fig. 5 and note how the distal portion of the lubricant conduit corresponds to the portion of the lubricant conduit which is illustrated in Fig. 2 and Fig. 5) and a proximal portion (“snap connector 34” of Fig. 8), wherein the proximal portion (see above in the present Office Action detailing how recitation of “the proximal portion” in this instance is being interpreted as “the distal portion” in order to be consistent with the specification and associated drawings) has a distal plurality of circumferential dispersal ports (“spray holes 28” of Fig. 2-3, see Fig. 2-3 illustrating how the distal portion of the lubricant conduit comprises the distal plurality of ports); a pilot tube (“tubule 40” of Fig. 5) physically separate from the lubricant conduit (30, see Fig. 5, 7, and 8 illustrating how the pilot tube and the lubricant conduit are physically separate from one another along their respective lengths); an inflatable cuff (“bladder 18” of Fig. 5) fluidly connected to a distal end (“upper end 42” of Fig. 5) of the pilot tube (40, see Fig. 5 illustrating how the cuff is fluidly connected to the distal end of the pilot tube), wherein the inflatable cuff (18) receives the distal end of the lubricant conduit (30, see Fig. 5 illustrating how the cuff radially surrounds the distal end of the lubricant conduit and note how, therefore, the inflatable cuff receives the distal end of the lubricant conduit); the inflatable cuff (18) disposed proximal to the distal plurality of circumferential dispersal ports (28, see Fig. 2 illustrating how the cuff is disposed just beneath the distal plurality of circumferential dispersal ports and is, therefore, disposed proximal to the distal plurality of circumferential dispersal ports). Dastgeer does not, however, disclose wherein the proximal portion has a proximal plurality of circumferential dispersal ports or the inflatable cuff disposed between the distal and the proximal plurality of circumferential dispersal ports. Finally, Dastgeer does not disclose the device comprising an elastic band having a single lumen having 
LePivert teaches a dual tube device (“catheter member 10” of Fig. 1A), comprising: an elongated conduit (“inner lumen 182” of Fig. 2), wherein a distal end of the conduit (182) has a distal and a proximal plurality of circumferential dispersal ports (“shaft openings 70” of Fig. 1A, see [0077], lines 5-6 and see Fig. 1A illustrating how some of the circumferential dispersal ports are oriented proximal to “inflatable member 42” while others are oriented distal to “inflatable member 42” such that the conduit comprises both a proximal and distal plurality of circumferential dispersal ports); and an inflatable cuff (“inflatable member 42” of Fig. 1A), the inflatable cuff (42) being disposed between the distal and the proximal plurality of circumferential dispersal ports (70, see Fig. 1A illustrating how the inflatable cuff is disposed between the distal and the proximal plurality of circumferential dispersal ports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual-tube removal device of Dastgeer further comprises a proximal plurality of circumferential dispersal ports such that the inflatable cuff is disposed between the distal and the proximal plurality of circumferential dispersal ports as is taught by LePivert. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, one of ordinary skill in the art would be motivated to make such a modification because LePivert teaches that providing a both a distal and a proximal plurality of dispersal ports adjacent to both ends of an inflatable element corresponds to a suitable alternative to providing a plurality of dispersal ports adjacent to only one end of a balloon. 
Neither Datsgeer nor LePivert teach, however, the device comprising an elastic band having a single lumen having both a longitudinal length and a diameter less than that of a longitudinal length and 
Dean teaches an elastic band (“band 44” of Fig. 6-7, see Col. 6, lines 44-46 indicating how the band generates an “outside contracting force of the band” and note how, therefore, the band corresponds to an elastic band which generates this contracting force in response to being stretched from a relaxed state) having a single lumen (see Fig. 12 illustrating how the band comprises a single lumen); and the elastic band (44) making a first tubular structure (“flexible first cannula 16” of Fig. 7) and a second tubular structure (“second cannula 22” of Fig. 7) interface each other along an entirety of its longitudinal length (see Fig. 7 illustrating how the two tubular structures interface one another along the entire longitudinal length of the elastic band). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual-tube removal device of Datsgeer in view of LePivert such that the device comprises the elastic band taught by Dean such that the band makes the elongated lubricant conduit and the pilot tube interface each other for an entirety of its length and is positioned below “tube 12” of Fig. 8 and, therefore, is disposed between the proximal portion of the elongated lubricant conduit and the proximal plurality of circumferential dispersal ports. One of ordinary skill in the art would be motivated to make such a modification because Dean teaches that the elastic band may be used hold two structures together in an affixed position and providing the elastic band to the device of Datsgeer in view of LePivert in the manner described would generate the same, predictable result of holding the elongated lubricant conduit to the pilot tube at this affixed position. 
Regarding claim 7, Dastgeer in view of LePivert and Dean teaches the dual-tube removal device of claim 1. Datsgeer further teaches wherein the inflatable cuff (18) is pyramidal (see Fig. 5 and note . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Datsgeer (US 4,596,554) in view of LePivert (US 2008/0300571), Dean (US 4,808,156) and Cox (2012/0191045).
Regarding claim 4, Datsgeer in view of LePivert and Dean teaches the dual-tube removal device of claim 1. Datsgeer further teaches the device (10) comprising a first urging device (“syringe” of Col. 2, lines 43-46) operatively associate with the proximal end (“snap connector”, 34 of Fig. 8) of the lubricant conduit (30, see Col. 2, lines 43-46 indicating how the first urging device is operatively associated with the proximal end). Datsgeer does not, however, teach wherein the first urging device is a 20-50 cc syringe. 
In the same field of endeavor, Cox teaches an enema (100 of Fig. 1) for bowel cleansing procedures (see [0001], lines 1-2); the enema (100) comprising an enema dispenser (110 of Fig. 1) which is inserted into the rectum of a patient (see [0064], lines 4-10) and an enema liquid (120 of Fig. 1). Additionally, Cox teaches that the enema liquid may be an aqueous suspension of 4,4'-(2-pyridylmethylene)bisphenol diacetate (bisacodyl) which is preferably delivered at a concentration of 0.2-0.4 mg/mL such that the unit dose for an adult may be from 25-35 mL and the total liquid volume may be from 30-40 mL (see [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of the first urging device of Datsgeer in view of LePivert and Dean to be a 30 to 40 mL syringe capable of administering the enema solution taught by Cox. Doing so would enable the dual-tube removal device of Datsgeer in view of LePivert and Dean to administer an enema solution which was already well known in the art prior to the effective filing date of the claimed invention (see [0038] of Cox). Additionally, Dastgeer teaches that modifications may be made to the dual-tube removal device taught by Dastgeer (see Col. 4, lines 3-5).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Datsgeer (US 4,596,554) in view of LePivert (US 2008/0300571), Dean (US 4,808,156), Cox (2012/0191045), and Ganz et al. (US 2018/0280040).
Regarding claim 5, Datsgeer in view of LePivert, Dean, and Cox teaches the dual-tube removal device of claim 4. Datsgeer further teaches the device (10) comprising a pilot urging device (“air source” of Col. 2, lines 60-64) operatively associated with a proximal end (“snap connector 44” of Fig. 8) of the pilot tube (40) for urging the inflatable cuff (18) to an inflated condition (see Col. 2, lines 54-64). Datsgeer does not, however, teach wherein the pilot urging device is a 3 to 10 cc syringe. 
In the same field of endeavor, Ganz et al. teaches a balloon catheter (4000 of Fig. 45) for removing impactions along the gastrointestinal (GI) tract (see [0086]). The balloon catheter (4000) comprises a low-pressure balloon (4019 of Fig. 45) and Ganz teaches that this balloon (4019) may be attached to a 10 or 20 cc syringe via a luer lock inflation port (see [0274], lines 1-2 and [0264], lines 5-7).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air source of the pilot urging device of Datsgeer in view of LePivert, Dean, and Cox to be a 10 cc syringe as taught by Ganz. Doing so provides a means for inflating the inflatable cuff to a low-pressure state and allowing the cuff to stabilize the catheter within a lumen (see [0264], lines 7-9). Additionally, operatively connecting a 10 cc syringe to an inflatable cuff corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Finally, Dastgeer teaches that modifications may be made to the dual-tube removal device taught by Dastgeer (see Col. 4, lines 3-5).
Regarding claim 8, Dastgeer discloses a method (I-XIII of Col. 3, line 25 through Col. 4, line 2 and claim 7) of de-obstipating an animal (“person” of Col. 3, line 26) with a fecal blockage, comprising: providing a dual tube removal device (10) for relieving obstipation (see Col. 1, lines 35-38); inserting the distal ends (see Fig. 2 and 5 illustrating the distal ends of the lubricant conduit and the pilot tube) of the VI-VIII of Col. 3 lines 41-52); inflating the inflatable cuff (18) to the inflated condition by way of the pilot urging device (“air source” of Col. 2, lines 60-64, see step IX of Col. 3, line 53); and removing said distal ends from said colon with the inflated cuff (18) in the inflated condition (see step X indicating how the distal ends are removed from said colon, the Examiner notes that the purposeful omission of a cuff deflation step in the method of I-XIII and Claim 7 indicates that the inflatable cuff remains in the inflated condition while the distal ends are removed). Datsgeer alone does not, however, disclose the dual-tube removal device of claim 5. 
Datsgeer in view of LePivert, Dean, Cox, and Ganz et al. does, however, teach the dual-tube removal device of claim 5 (see above in present office action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Datsgeer such that the dual-tube removal device of claim 5 is provided. One of ordinary skill in the art would be motivated to make such a modification according to the same motivations provided above and with respect to claim 5. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Datsgeer (US 4,596,554) in view of LePivert (US 2008/0300571), Dean (US 4,808,156), Loske (2016/0367747), and Cioanta et al. (US 2004/0230316).
Regarding claim 6, 
In the same field of endeavor, Loske teaches a balloon catheter (20’ of Fig. 1c-1d) for use in the gastrointestinal (GI) tract, the rectum in particular (see [0036], lines 12-20). Additionally, Loske teaches that the balloon catheter (20’) comprises an inflatable cuff (1 of Fig. 1c-1d) and that the inflatable cuff (1) is preferably cylindrical (see [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflatable cuff of the dual-tube removal device of Dastgeer in view of LePivert and Dean such that the inflatable cuff is cylindrical as taught by Loske. Doing so corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Dastgeer teaches that modifications may be made to the dual-tube removal device taught by Dastgeer (see Col. 4, lines 3-5). Furthermore, Cioanta et al. teaches that the inflatable cuff of balloon catheters for colon procedures may be modified to comprise a variety of shapes including, but not limited to, pear shapes, ramped or inclined shapes, bulbous shapes, elliptical shapes, oval shapes, cylindrical shapes, accordion pleated shapes, shapes with tapered fins, and the like (see [0099] and [0064], lines 17-26 of Cioanta et al.).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783